EATI-ORNEY                 GENERAL,
                                OF     TEXAS

PRICE DANXEL
ATTORNEYGENERAL




           Hon, So Bo, luchanan,       Jr,      Opfnfon No, V428
           County Attorni
           Val Verde Coun31 y                   Rss   Authmfty lf Comfs-
           Pel MO, Texas                              s%oneTaQ~Courts to,
                                                      eontP9lbut4 to bQflQ*
                                                      fng a swfuag    pm1
                                                      in o~*paTr&fn    wfth
                                                      a city and the hurl
                                                      usabh for the pur-
           Deap   SfPs
                         We refir    to your letter   of June 8? 1948, in
          wfrfc’hyou as?3

                        “Does %he ~Comfssfena~s~ Court have
                  authorfty to build a swfmfng paaS, fn co-
                  operation with the City o’f Del Rio, Texas,
                  upon ParA to be acqufred or whPch has bean
                  p~evfous~y acrallred fop public park pure
                  posed
                       “Bees the CorlmfssPonsPs~ comt haT6
                  the &%~thOT%%y to eXP&i    fWds ~PORI thcl
                  ?emnanorit: Irprovenent rua an&‘oP the Read
                  Fmd fOP such PUrpOssT’”


                         “The Commfssfon@~s*Court of VOl Verde
                  County dcss not wish to levy and collret    &
                  tax as provfdst¶ fn SI&%on 28 he~efnabkWr
                  quoted, for thr purpme of aeqnfP$ng ,and fr-
                    roving such a ark anil while the ?srmanent
                  Prprovrmant m i! of the county mfght be used
                  for such purpose, same being an improvement
                  of a public nature9 ft is ay opinion sifa
                  Court would not be authorized to extend f&&s
                  from the Road and Brfdgs Funds for such pup-
                  pose without  express  Statutory authbrfty,  Ho
                  Statute authorfzfng   an expendftum ‘from the
                  Road and Bridge Fund fop such a pu~psse has
                  been founcLm
Hon,     S. B, Buchanan,      Jr.   10 Pago   2    (V-628)



          No question   concerning   the             fssuanee    of bonds
or time warrants  is involved    in your             fnqufpyo

                The factual    sftuatfon      fs   stated    fn your   let-
ter     as followsa

                “The Commfssfoners   of the Cfty of Del
         Rio have asked the cooperation     of the Coune
         ty of Val Verde in the bufldfng     of a swfmm
         mPng pool efther    upon land now held for
         publfc   park purposes   or to be acquired fop
         such purposes,,”

            We assume that the land on whfch the park fs
located  belongs    to Val Verde County or is owned or will
be acquired   jofntly   by safd County and the City of Del
Rfo, and that the swfmmfng pool will.    be paid for with
curPent funds O

               Sections    1 and 3 of Article          6081e of Vernonus
Civil     Statutes    reads

               ‘bSec, lo      That any county or any Incor-
        porated     city of this State,
        entPv or in cooueratfoc          with each otha%, or
        with the Texas State Parks Board, may ae-
        quire by gSft or purchase           or by condemnation
        proceedfngs,       lands to be -used fop public
        papks and playgrounds,          such Lands to be sft-
        uated in any locality         in this State and in
        any sized tracts        deemed suitable    by the gov-
        ePn%ng body of the city OP county aequfrfing
        same; provided,        RowePreP, that lands to be
        acquired     by any such city OP county for said
        purposes     may be, in the disoreti.on       of the
        governing      body thereof,     sftuated  within the
        State,    either    wfthfn   or without   the boundary
        lfmits    of such efty,      but wfthfn the boundary
        E”,mfts of safd county,        and with’bn the lfmfts
        of said eounty wherein safd city lfes            or Is
        situatedo”        (Emphasfs added throughout)

             ‘tSec. 3. AlLI parks acquired   by author-
        ity of thfs Act shall be under the control
        and management of the @fty OP county acquir-
        fng same or by the efty and county jointly9
        where they have acted jofntky    fn acquiring
        same9 provided that the CommfssfonersF      Court
Bon,   SO B, Buchanan,      Jr,   - Page 3     (V-628)


       and the Cfty Commission or Cfty Councfl       may,
       by agreement with the State Parks Board,
       turn the land over to the State Parks Board
       to be operated   as a publfc  park, the expense
       of the improvement and the operation     of such
       park to be paid by the county and/or     city,
       according  to the agreement tti be made be-
       tween such munfcfpalities    and the State Parks
       Board, I8

           Section   L of AytfcPe     608le authorizes     any coun-
ty or incorporated    city in this State,       either   fndependent-
ly or in codperatfon     with aach other to acquire        land for
use as parks and playgrounds.         Section   3 of safd Article
authorizes   eomties   and/or eitfes      to pay the expense of
fmproving  such parks,      No cftatfon     of authorfty    fs neces-
sary to support the proposition         that a swimming pool is a
permanent improvement of a park,

            QpSnion No, V-28& ef the Attorney       General per-
tafned to a county park acquirad      under Artfcle    6078, and
the constitutional   funds which may be used to purchase,
improve and operate   pubPfe papks,     In that regard the per-
tfnent  part of said opinion   reads8

              “AF%fele 6078 authorizes          the tax upon a
       vote of a two-thirds       majority,       for the PUP-
       chase and fmprovement of lands for rase as
       county parks O 1% is obvious            %ha% this tax
       would come out of the eons%i%a%ionaP perma-
       nent improvement %ax (Artfele            VIII9 SecO 93 O
       The purpose as se% forth          in the proposition
       submitted    to %he voters       spacif9ed     a dl,ffar-
       en% purpose 9 to-wit :       constructing       $ maintafn-
       fng and operating       public    parks”      The operat-
       ing or current      expenses     of a county park
       wonild, in our opinfon,        ‘be payable out of the
       general    fund of the county rather than the
       permanent Improvement fad,              It Is evident,
       therefore,     that a cons%itu%ion,?l         tax, other
       than the one covered       by Article        6,078,was
       attempted to be au%horized           at the elect-ion
       held on May 18, 1946, You arep therefore,
       advised    that 1% is the opinion          of this de-
       partment that the qualSffed           property     taxpay-       ..,
       ing voters     of Yoakum County did no% author-
       ize the tax for %he purchase and Improvement
Bon,   S. B. Buchanan9     Jr,, o Page 4     (V-628)



       of lands for US8 as County parks              wfthfn
       the contemplation      of Artfcle      6078 at the
       election     held on that date0        It, there-
       fore,    becomes unnecessary      to determLne
       whether the legal      requirements       relating
       to the posting      of notices      the conduct of
       the election,     the canvass %ng of the re-
       turns,    etc.,  were met,

             “This department has heretofore    de-
       termined that the construction     of a swfm-
       mfng pool fs a park improvement under Ar-
       ticle   6078. See copies   of Opinions  Rum*
       bers O-2594 and O-7319, These opfnfons
       hold that time warrants may be issued
       against   the tax mentioned in Article   6078
       ff such tax ts authorized    wfthfn the terms
       of that article.    Lasater ve Lopez, 217
       SW0 373; Adams v. McGfll,      146 S.W, (2)
       332 (W. E, Ref.),

             “You are9 therefore%  advfsed  that if
       Yoakum County authorizes   the tax en accord-
       ance with the PrOViSiOBS of Article    6078,
       time warrants  may be fsswd   agains% such
       tax for park fmprovement purposea,    which
       improvement would consfst   of the eonstruc-
       tfon of swimming pools and bathhouses     fn
       the county parks of Yoakum Countyq’”

            We adhere to that opinion  and hold that a swfm-
ming pool fn a public    park fs a permanent ?mprovement
which may only be pafd for by a county wfth money of its
permanent improvement fund and that the operating    expenses
thereof   may only be pafd wfth money of its general   fund
whether the park be owned by such county fndependently      un-
der Article   6078 or in cooperation  wfth a city under Artf-
de 6081e.

             In the case of Carroll       va Williams,  109 Tex. 155,
202 SOW,    504, the Supreme Court       of Texas safds

              “Taxes levied     ostansfbly   for any spee-
       fffc   purpose or class      of purposes   designated
       in section    9 of artfcle      8, supra, must be
       applied   thereunto      fn good faith;    and in no
       even% and under no circumstances          may there
       be expended,    legally,     for one such purpose
       or cEass of purpose&         tax money tn excess
Hon,   S, B, Buchanan,   Jr0 - Page 5     O-628)


       of the amount raised    by taxation  declared-
       iy for that particular    purpose or class     of
       purposes,    But thfs rule would not prevent
       the proper expendfturep     for such purpose
       OP purposes,   of any unexpended balance :n
       the corresponding    fund 'brought over from
       any prevfous   year or yearssEa

          The Commfssionersj   Court of Vai Verde County
may not use money obtained   by taxarion  for its Road and
Bridge ~Fund fn building  a swwimmingpocl in a public  park,

                              SUMMARY_

              The Commissfoners' Court of Val Verde
       County may bufld a swimming peel in a public
       park owned by the county,    or! in cooperation
       with the Cfty of Dei Rio, in a public     park
       -o',ntly  owned by said county and city,     Art,
       %0&e $ V . C 0 S,a

              Said Court may 'build or partiefpate    in
       bulldIng    such a swimming pool and expend
       money from fts permanent fmprovement fund for
       such purpose3 but may not expend money rais-
       ed for the county Road and Bridge Fmd for
       such purpose,       Con&, Art, VIII,, Sect,> 9a
       Carroll    v0 Williams,   109 Tex, 155, 202 S.. W,
       5oko
                                        Yours   very   triliy-,

                                   ATTORNEYGENERALOF TEXAS



                                   By ,@/~.&-!--d
                                        W, T, WfllBams
WTWswb                                  Assistant


                                   APPROVED:




                                        RNEY GENERAL